Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
IDS received 8/7/2020 has been entered.
Priority
This application is a CON of 16/246,174 (filed 1/11/2019) PAT 10697956 which is a CON of 15/263,020 (filed 9/12/20156) PAT 10222366 which is a CON of 14/597,986 (filed 1/15/2015) ABN which is a DIV of 13/484,083 (filed 5/30/2012) PAT 8961925 which claims benefit of 61/491,429 (filed 5/31/2011). 

Election
Applicant’s election without traverse of species of “high range” for type A, “further quantitative liver function test” “HFR” for type B and “fibrosis test”, ”Ishak fibrosis score” for type C in the reply filed on 7/12/2022 is acknowledged.  
Claims 22-23, 26-27 and 49-52 (drawn to nonelected species) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.
Only claims 19-21, 24-25, 28-48 and 53 are presented for examination on the merits. 

Specification
The continuation data in page 1 of the specification needs to be updated.
The use of the trademarks: “FibroTest” (page 4, [0010], line 6) and “BreathID” (page 4, [0011], line 3) and : “FibroScan” (page 5, [0012], line 1) have been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.

Information Disclosure Statement
The listing of references in pages 63-67 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Interpretation
Claims 20-21, 28-29, 42, 44 and 46 direct to intended use and/or necessary results of the claimed method without providing structural/patentable limitation to the active method steps, therefore these claims are rejected together with their independent claims as long as the active method step is taught by cited prior arts. Claims 41, 43 (c) –(e), 45 (c) –(d), direct to mental steps (abstract idea) without providing structural/patentable limitation to the active method steps, therefore are rejected together with their independent claims as long as the active method step is taught by cited prior arts. 

Claim Objections
Claim 50 is objected to because of the following informalities:  please spell out “MEGX” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 21, 24-25, 28, 36-39 and 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 36-37 depend on canceled claims 3 and 1.  
Regarding claim 28, the phrase "such as" (line 3) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The terms “a low range”, “a high range” and “intermediate ranges” in claim 21 are relative terms which renders the claim indefinite. The terms “a low range”, “a high range” and “intermediate ranges” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The closest support is found in page 10, [0028] and Fig. 6, wherein “A” range, “B” range, etc. are described, however, it is not clear the relationship between “A” “B” range and “a low range”, “a high range”.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 19-21, 24-25, 28-48 and 53 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claims 1-10, 17 and 19-29 are determined to be directed to a judicial exception: a law of nature.  The rationale for this determination is explained below: 
Claims 19-21, 24-25, 28-48 and 53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP §2106.
The existing two-step analysis of subject-matter eligibility under 35 U.S.C. § 101 includs: (Step 1) must be directed to one of the four statutory categories recited in §101; (Step 2A) whether the claim is directed to judicial exceptions (i.e., a law of nature, natural phenomenon, or natural product); and (Step 2B) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In this case, the claims are directed to a law of nature. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception (law of nature). 
Regarding Step 1 (Yes), all of the claims are drawn to process under 35 U.S.C. § 101. 
Regarding Step 2A (Prong one, Yes), for independent claim 19, the judicial exception (JE) is law of nature. Claim 19 direct to a risk assessment method by measuring agent/marker from blood sample and comparing the concentration of the agent/marker. Does the claim recite additional elements that integrate the judicial exception into a practical application: (Prong two, No), because the measuring step is recited at a high level of generality and fails to meaningfully limit the claim, it does not require any particular application of the recited method steps, accordingly these limitations do not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes). 
Regarding Step 2B (No), the combination of different steps is considered to reflect laws of nature/natural phenomena, does not amount to “significant more” than laws of nature/natural phenomena. The steps are recited so broadly which is considered to reflect law of nature. The claim recites steps of receiving a single blood/serum sample after oral administration of a composition…; measuring the concentration of the agent in the composition; and comparing the concentration…; All the recited steps (in order to perform tests) is well-understood, routine and conventional activity for those in the field of diagnostics. Further, the step is recited at a high level of generality such that it amounts to insignificant activity, e.g., a mere data gathering step. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of administering/collecting/measuring sample. 
Consideration of the additional elements (such as steps performed in GC-MS claimed in dependent claim 40) as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself (Step 2B: NO). The claim is not eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 19-21, 24-25, 28-29, 31-35, 37-39, 41-44 and 48 are rejected under 35 U.S.C. 102(b) as being anticipated by Matern et al. (Bile acid metabolism in health and disease, 1980, 253-261, IDS).
Matern teaches method of oral cholic acid in subjects with and without chronic liver disease (page 253, title).
For Claims 19-21, 41-42: the reference teaches a method comprising: receiving a single blood/serum sample from a subject/patient (such as healthy volunteers/suspected of having or at risk of, page 254, 1st paragraph, line 2++) less than 3 hours after oral administration (page 255. Fig. 1) of a composition comprising a distinguishable agent/cholate (page 254, 1st paragraph++, taurine conjugate cholic acid, page 253, 2nd paragraph, line 4++, claims 31-35) to a subject wherein no additional cholate compound is intravenously co-administered; measuring the concentration of the distinguishable agent in the samples (page 255, Fig. 1, claim 5-7); and comparing the concentration of distinguishable agent in the blood sample to a distinguishable agent concentration cutoff value established from a known patient population (ten cirrhotic patients, page 254, 1st paragraph, line 5++ and page 255, Fig. 1).
For Claims 24-25 and 48, the reference teaches further evaluation by radioimmunoassay (page 256, left column, 2nd full paragraph) or clinical screening procedure: to find cirrhotic patients with portal hypertension (page 254, left column, 2nd full paragraph, line 2++).
For Claims 28-29, the reference teaches the liver disease is cirrhosis (page 255, Fig. 1).
For Claims 37-39, the reference teaches collect blood/serum samples at 60 minutes/1 hour (page 255, Fig. 1, claim 5-7) from the subject.
For Claims 43-44, the reference teaches (a) obtaining a multiplicity of blood/serum samples over intervals for a period of less than 3 hrs (page 255, Fig. 1) and (b) quantifying the distinguishable agent (page 255, Fig. 1 and page 256, Fig. 2). 

Claims 19-21, 24-25, 28-48 and 53 are rejected under 35 U.S.C. 102(b) as being anticipated by Everson (USPUB2010/0055734, IDS).
Everson teaches method of oral cholic acid in subjects with and without chronic liver disease (title).
For Claims 19-21 and 31-39, 41-42: the reference teaches a method comprising: receiving a single blood/serum sample from a subject (page 2, end of [0013]) 1 hour (less than 3 hours after oral administration, claims 37-39) following oral administration of a composition comprising a distinguishable agent/cholate: 2,2,4,4-2H cholic acid (page 1, [0012], line 12, claims 31-36) to a subject; measuring the concentration of the orally administered distinguishable agent in the blood/serum samples, (page 2, left column, line 3++) from the subject; and comparing the concentration of distinguishable agent in the blood sample to a distinguishable agent concentration cutoff value established from a known patient population (page 4, [0060], page 14, Example 2 and Table 3).
For Claims 24-25, the reference teaches further evaluation with standard laboratory tests (page 5, [0064]-[0065], page 15, Example 4, [0162]) and determining the portal hepatic filtration rate (page 21, Example 11, [0241]).
For Claim 28, the reference teaches the liver disease is chronic hepatitis C (page 1, [0011] and page 2, [0014]).
For Claim 29, the reference teaches fibrosis score (page 3, [0047] and page 10, right column, line 3).
For Claim 30, the reference teaches antiviral treatment (page 2, [0014], line 5++).
For Claim 40, the reference teaches the measuring comprising quantifying the concentration of the distinguishable agent in the sample by GC-MS or HPLC-MS (page 2, left column, line 6++ and page 14, [0153])
For Claims 43-44, the reference teaches obtaining and measuring multiplicity of additional blood/serum samples (Fig. 7).
For Claims 45-47, the reference teaches multiplicity of blood/serum samples after simultaneously received intravenously a second distinguishable agent (page 1, [0012], line 6++).
For Claim 48, the reference teaches fibrosis score (page 10, right column, line 3++, page 21, Table 6 and page 27, Example 15).
For Claim 53, the reference teaches Ishak fibrosis score (page 3, [0047] and page 21, Table 6 and page 27, Example 15).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 19-21, 24-25, 28-48 and 53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of 10222366. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method to determine cholate clearance in blood samples with similar steps, therefore, the method of the instant application are rendered obvious of the patent.

Claims 19-21, 24-25, 28-48 and 53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of 8778299. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method to determine cholate clearance in blood with similar steps, therefore, the method of the instant application are rendered obvious of the patent.

Claims 19-21, 24-25, 28-48 and 53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of 8961925. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method to determine cholate clearance in blood, therefore, the method of the instant application are rendered obvious of the patent.

Claims 19-21, 24-25, 28-48 and 53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of 10697956. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method to determine cholate clearance in blood with similar steps, therefore, the method of the instant application are rendered obvious of the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653